DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 21-36 in the reply filed on 8/3/2021 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-31, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge et al U.S 2012/0078139.
Claim 21: Aldridge et al disclose an apparatus for operating on tissue as best seen in figures 2-3, comprising:(a) a shaft assembly 124 including an acoustic waveguide (via waveguide embedded in an outer sheath, see paragraph 117) configured to transmit ultrasonic vibrations; (b) an ultrasonic blade (item 151, see paragraph 12) extending distally from the acoustic waveguide, wherein the ultrasonic blade is in acoustic communication with the acoustic waveguide (see paragraph 117); and (c) a clamp assembly (see fig. 3), including: (1) a clamp arm 155 pivotable toward 

Claims 23-25: Aldridge et al disclose wherein the plurality of electrodes 157,159 are configured to simultaneously measure the electrical impedance between the plurality of the electrodes (see paragraphs 124, 126)., wherein the plurality of electrodes are configured to measure the electrical impedance between the plurality of electrodes in a sequence (it is noted that sequence of tones may be applied to indicate energy delivery to tissue when the generator 102 is configured to operate in ultrasonic mode using the ultrasonic generator module 108. For example, the first audio tone (Audio Tone-I) is emitted when the ultrasonic energy delivery cycle begins, the second audio tone (Audio Tone-II) is emitted when the tissue impedance threshold is reached, and the third audio tone (Audio Tone-III) is emitted when the ultrasonic energy delivery cycle is complete, see paragraph 320); wherein the plurality of electrodes are configured to measure the electrical impedance between the plurality of electrodes from a distal end portion of the clamp arm to a proximal end portion of the clamp arm (see fig. 3, electrodes 157, 159).

Claims 29-31: Aldridge et al disclose wherein the plurality of electrodes are positioned on a clamp pad 163 of the clamp arm (see paragraph 16); further comprising a control module (for-example, a generator, see paragraphs 13, 18, 36) in communication with the plurality of electrodes, wherein the control module is configured to operate at least one of the clamp arm or the ultrasonic blade based on the electrical impedance measured by the plurality of electrodes., wherein the control module is configured to rotate one or both of the clamp arm and the ultrasonic blade relative to each other (see paragraphs 36, 37).  It is noted that the intended use and other functional languages as in the bold phrase above, a recitation of functional language/intended use must result in a structural difference between the claimed invention and the prior arts in order to patentably distinguish the claimed invention from 
Claims 33-34: Aldridge et al disclose wherein the control module (for example, a generator, see paragraphs 13, 18) is configured to provide one or both of audible and visual feedback (see paragraphs 20, 133) to indicate that tissue is positioned between the clamp arm and the ultrasonic blade based on the electrical impedance measured by the plurality of electrodes., wherein the control module is configured to monitor the electrical impedance measured by the plurality of electrodes as one or both of the clamp arm and the ultrasonic blade are rotated relative to each other (see paragraphs 13, 18, 36).
Claims 35-36: Aldridge et al disclose wherein the control module is configured to continue to rotate one or both of the clamp arm and the ultrasonic blade are relative to each other until the measured electrical impedance by the plurality of electrodes is above a predetermined threshold., wherein the control module is configured to adjust a speed of the rotation of one or both of the clamp arm and the ultrasonic blade based on the electrical impedance measured by the plurality of electrodes (see paragraphs 36, 37) .It is noted that the intended use and other functional languages as recited in the phrase above, a recitation of functional language/intended use must result in a structural difference between the claimed invention and the prior arts in order to patentably distinguish the claimed invention from the prior arts.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Aldridge et al, figures 2-3, looks and functional similar to claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al.
Claim 22:  Aldridge et al disclose the claimed invention in figures 2-3, but is silent regarding each pair of electrodes includes a first electrode positioned across a width of a clamp arm from a second electrode, the electrodes are to measure electrical impedance.  However, Aldridge et al disclose in different embodiment, fig. 5, that teaches a first electrode 177 positioned across a width of a clamp arm 132 from a second electrode 179, the electrodes are to measure electrical impedance (see paragraph 126).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aldridge, figures 2-3 with a first electrode positioned across a width of a clamp arm from a second electrode, the electrodes are to measure electrical impedance as taught by different embodiment, fig. 5 by Aldridge, in order to allow the current can flow from active electrode to the return electrode through the tissue with a better therapeutic effect during the surgical procedure.
Allowable Subject Matter
32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32:  The prior arts fail to disclose or reasonably suggest the claimed including an identical invention in a great detail with the elements arranged as recited in claim 32.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/VI X NGUYEN/Primary Examiner, Art Unit 3771